
	
		I
		111th CONGRESS
		1st Session
		H. R. 2921
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an annual review by the Medicare Payment Advisory Commission on
		  geographic access to services.
	
	
		1.MedPAC annual review of
			 geographic accessSection
			 1805(b)(1) of the Social Security Act (42 U.S.C. 1395b–6(b)(1)) is
			 amended—
			(1)by striking
			 and at the end of subparagraph (C);
			(2)by striking the
			 period at the end of subparagraph (D); and
			(3)by adding at the
			 end the following new subparagraph:
				
					(E)by not later than July 15 of each year
				(beginning with 2010), submit a report to Congress containing an evaluation, by
				Medicare administrative contractor area, of access to care, quality of care,
				increases or decreases in volume of services among such areas and the potential
				effects of the Commission’s most recent policy recommendations under
				subparagraphs (B) through (D) on access to care in such
				areas.
					.
			
